Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
This office action is in response to applicant’s reply filed 3/7/22. Amended Claims 1, 3-11 are pending, where Claims 6-10 are withdrawn (as summarized in the office action dated 12/8/21). 
Regarding the prior drawing objections, applicant’s arguments (p. 7) with respect to a) and b) regarding the font size and depiction issue are considered persuasive given the parts do not appear to be claimed (i.e. are not the inventive subject matter). Regarding b) and c), the drawing amendments overcome these objections.
Regarding the prior specification objection, this has been overcome by the specification amendment. 
Regarding the 112(b) rejections, the issue with the language of “degassed hydraulic fluid” has been overcome by the claim amendments. Regarding the language of the “at least one control mechanism” applicant has argued the amendment to the specification overcomes this rejection (p. 8). Applicant’s arguments have been fully considered but are not persuasive. Claim 1 recites in part “at least one control mechanism”. This is indefinite. The specification uses this term once, as amended by applicant in the specification submitted 3/7/22 where “The hydraulic circuit 42 includes at least one control means shown as the control mechanism 85…”. Fig. 1 submitted 3/7/22 shows a box. This box is not shown with any other characteristics or described in any other meaningful way. What the box is, how this box functions, and how this box interacts with the other parts is not clear. In the claims, the metes and bounds of “control mechanism” are not clear. If “at least one control mechanism” were not present in the claims then there would be no indefiniteness issue.
Regarding the prior 112(d) rejections, applicant argues the claim language of Claim 11 “further limits and defines the process of claim 1 by requiring that the at least one closed hydraulic circuit is evacuated, a requirement is that not present in claim 1. As such, claim 11 further limits claim 1.”. Applicant’s arguments have been fully considered but are not persuasive. Product claims are under examination (please see restriction requirement mailed 4/27/21 and office action mailed 12/8/21). Claim 1 is directed to an electrohydraulic system. Claim 11 has been interpreted to be a product-by-process claim. MPEP 2113 states:
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Here, the system of Claim 1 does not appear to be modified in a structural manner by Claim 11. The system of Claim 1 has degassed fluid present (see Claim 1) and continues to have the same degassed fluid present before and after the claim language of Claim 11. Claim 11 therefore has no language that structurally modifies the system, i.e. the product, itself. Please see also MPEP 2113 II. The rejection is held. 
Regarding the previous prior art rejections, the amendment of Claim 1 to include a pressure compensator as claimed overcomes the previous prior art rejections. Please see the following action for treatment of the amended claim language. 




Claim Interpretation
Claim 11 recites “The electrohydraulic system according to claim 1, wherein: the at least one closed hydraulic circuit is evacuated, and the degassed hydraulic fluid is introduced into the evacuated at least one closed hydraulic circuit by excess pressure”. Claim 11 has been presented as product-by process claim (MPEP 2113). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (MPEP 2113).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “at least one control mechanism”. This is indefinite. The specification uses this term once, as amended by applicant in the specification submitted 3/7/22 where “The hydraulic circuit 42 includes at least one control means shown as the control mechanism 85…”. Fig. 1 submitted 3/7/22 shows a box. This box is not shown with any other characteristics or described in any other meaningful way. It is indefinite whether applicant is intending to invoke a 112(f) interpretation. It is indefinite what the metes and bounds of the claim language are. 
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 depends on Claim 1. Claim 11 recites “The electrohydraulic system according to claim 1, wherein: the at least one closed hydraulic circuit is evacuated, and the degassed hydraulic fluid is introduced into the evacuated at least one closed hydraulic circuit by excess pressure”. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (MPEP 2113).  Therefore Claim 11 fails to further limit the subject matter of the claim (Claim 1) upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 11, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoell et al. (DE 102014215997, equivalent to US 10428841 which is being used an English translation), as evidenced by  Kudlaty (US 3193988).
Regarding Claim 1, Knoell teaches
An electrohydraulic system, comprising: 
a container (22, Figs. 1-2) defining an interior; 
a pressure compensator (with 28, ex. Col. 6, lines 13-46) mounted on the container and including a membrane clamped in an opening in the container (Figs. 1-2), the pressure compensator configured to pressure compensate the interior for an ambient pressure above 100 bar (ex. Col. 5, lines 36-42; Col. 1, lines 36-44); 
a hydraulic consumer (35) at least partially located in the interior; and at least one closed hydraulic circuit that includes at least one control mechanism (76 and/or 56 and/or 80 and/or 81 and/or 75 and or 60), a hydraulic machine (50), and a closed hydraulic reservoir (23; or 70) each at least partially located in the interior,
wherein the at least one closed hydraulic circuit and the interior are filled with degassed hydraulic fluid, and wherein a residual gas content of the degassed hydraulic fluid is 10% at most.
Examiner note: Knoell does not explicitly state that “wherein the at least one closed hydraulic circuit and the interior are filled with degassed hydraulic fluid, and wherein a residual gas content of the degassed hydraulic fluid is 10% at most” however Kudlaty states “It has been authoritatively specified that most commercial oils contain about ten percent of air by volume in solution” (Col. 1., lines. 20-22). Therefore Knoell would anticipate the claimed “wherein the at least one closed hydraulic circuit and the interior are filled with degassed hydraulic fluid, and wherein a residual gas content of the degassed hydraulic fluid is 10% at most”.
Regarding Claim 5, Knoell as modified teaches
The electrohydraulic system according to claim 1, 
wherein degassed oil is used as the degassed hydraulic fluid (please see Claim 1 note).
Regarding Claim 11,
The electrohydraulic system according to claim 1 (please see Claim 1), wherein: the at least one closed hydraulic circuit is evacuated, and the degassed hydraulic fluid is introduced into the evacuated at least one closed hydraulic circuit by excess pressure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Knoell as evidenced by Kudlaty as applied to claim 1 above, and further in view of Kudlaty and NPL - Hydac.
Regarding Claim 3, Knoell as modified teaches
The electrohydraulic system according to claim 1, wherein: 
the hydraulic consumer comprises a dynamically actuable axle (35).
Examiner note: While Claim 3 recites “a dynamically actuable axle” and Claim 4 recites “a statically actuable axle”, since no structural differences are positively recited Knoell is being held as meeting both types.
Knoell as modified does not teach
a residual gas content of the degassed hydraulic fluid falls within the range of 7% to 9%.
Kudlaty teaches “Air dissolved in a hydraulic liquid comes out of solution under various conditions which are generally present in a hydraulic system. Any cavitation which occurs in the system will have the tendency to cause the air in solution to come out and form a bubble within the hydraulic liquid. These undissolved amounts of air in a hydraulic system cause erratic, unpredictable, and otherwise unwanted failures of correct operation by hydraulic components. (Col. 1, lines 26-33) and  “It is known that the provision of a suddenly enlarged area in the flow path can cause cavitation in a hydraulic system. Air previously in solution has a tendency to come out of solution in areas where cavitation occurs. The presence of an air bubble in the liquid can cause erratic metering and resultant inaccurate positioning of the piston rod 13. It has also been found that metering devices generally pass fluid in accordance with the input pressure. With the presence of air in hydraulic fluid, pressure may rise with the temperature very rapidly' The presence of the air also under such temperature rise conditions may have the affect of causing local oxidation developing sludge in the oil affecting the operation of the hydraulic components adversely “(Col. 2, lines 26-39).
	Hydac teaches
	a residual gas content of the degassed hydraulic fluid falls within the range of 7% to 9% (falls within range of 2%-10%, p. 179).
Since both Knoell and Kudlaty references are directed to hydraulic systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic system of Knoell to lower a residual gas content of the degassed hydraulic fluid as taught by Kudlaty in order to reduce or eliminate erratic, unpredictable, and otherwise unwanted failures of correct operation by hydraulic components (Kudlaty - Col. 1, lines 26-33 and Col. 2, lines 26-39). Since both Knoell and Hydac references are directed to hydraulic systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic system of Knoell to lower a residual gas content of the degassed hydraulic fluid falls within the range of 7% to 9% as taught by Hydac in order to reduce or eliminate erratic, unpredictable, and otherwise unwanted failures of correct operation by hydraulic components. Examiner also notes the reduction of the residual gas content of the hydraulic fluid being in the range of 7% to 9% as claimed has not been shown to be a new and unexpected result which is different in kind and not merely in degree from the results of the prior art (MPEP 2144.05).
Regarding Claim 4, Knoell as modified teaches
The electrohydraulic system according to claim 1, wherein: 
the hydraulic consumer comprises a statically actuable axle (35).
Examiner note: While Claim 3 recites “a dynamically actuable axle” and Claim 4 recites “a statically actuable axle”, since no structural differences are positively recited Knoell is being held as meeting both types.
Knoell as modified does not teach
a residual gas content of the degassed hydraulic fluid falls within the range of 2% to 5%.
Kudlaty teaches “Air dissolved in a hydraulic liquid comes out of solution under various conditions which are generally present in a hydraulic system. Any cavitation which occurs in the system will have the tendency to cause the air in solution to come out and form a bubble within the hydraulic liquid. These undissolved amounts of air in a hydraulic system cause erratic, unpredictable, and otherwise unwanted failures of correct operation by hydraulic components. (Col. 1, lines 26-33) and  “It is known that the provision of a suddenly enlarged area in the flow path can cause cavitation in a hydraulic system. Air previously in solution has a tendency to come out of solution in areas where cavitation occurs. The presence of an air bubble in the liquid can cause erratic metering and resultant inaccurate positioning of the piston rod 13. It has also been found that metering devices generally pass fluid in accordance with the input pressure. With the presence of air in hydraulic fluid, pressure may rise with the temperature very rapidly' The presence of the air also under such temperature rise conditions may have the affect of causing local oxidation developing sludge in the oil affecting the operation of the hydraulic components adversely “(Col. 2, lines 26-39).
	Hydac teaches
	a residual gas content of the degassed hydraulic fluid falls within the range of 7% to 9% (falls within range of 2%-10%, p. 179).
Since both Knoell and Kudlaty references are directed to hydraulic systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic system of Knoell to lower a residual gas content of the degassed hydraulic fluid as taught by Kudlaty in order to reduce or eliminate erratic, unpredictable, and otherwise unwanted failures of correct operation by hydraulic components (Kudlaty - Col. 1, lines 26-33 and Col. 2, lines 26-39). Since both Knoell and Hydac references are directed to hydraulic systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic system of Knoell to lower a residual gas content of the degassed hydraulic fluid falls within the range of 2% to 5% as taught by Hydac in order to reduce or eliminate erratic, unpredictable, and otherwise unwanted failures of correct operation by hydraulic components. Examiner also notes the reduction of the residual gas content of the hydraulic fluid being in the range of 7% to 9% as claimed has not been shown to be a new and unexpected result which is different in kind and not merely in degree from the results of the prior art (MPEP 2144.05).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        July 11, 2022